DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see pages 8-10 from applicant’s remarks, filed 08/12/2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bross et al. “Versatile Video Coding (Draft 6)”.
	On pages 8-9 of the amendment, Applicant argued that CHEN does not teach the image coding information includes the first flag information and the second flag information.  
However, CHEN in view of Bross teach the image coding information includes the first flag information (CHEN; paragraph 0063, the CU sub-block transform flag (cu_sbt_flag) may be signaled to indicate whether the whole residual block or a sub-part of the residual block is decoded and this coding mode is termed sub-block transform (SBT)) and the second flag information (Bross; sps_mts_enabled_flag is part of the image coding information taught in the syntax table of page 36).
	On page 9-10 of the amendment, Applicant argued that neither CHEN nor Bross teaches or suggests the size of the zero-out block is derived based on a value of the second flag information and the first flag information indicating that the subblock transform is applied to the current block.  
However, the Examiner respectfully disagrees.  Bross clearly teaches a size of the zero-out block is derived (deriving log2ZoTbWidth or log2ZoTbHeight as taught in the residual coding syntax table of page 68) based on a value of the second flag information (log2ZoTbWidth or log2ZoTbHeight is derived based on tu_mts_idx[x0][y0] as taught in the residual coding syntax table of page 68; in addition, tu_mts_idx[x0][y0] is derived based on sps_explicit_mts_inter_enabled_flag or sps_explicit_mts_intra_enabled_flag as shown in the syntax table of page 67, wherein said sps_explicit_mts_inter_enabled_flag and sps_explicit_mts_intra_enabled_flag are based on sps_mts_enabled_flag as shown in the syntax table of page 36.  Therefore, the derivation of log2ZoTbWidth or log2ZoTbHeight is based on sps_mts_enabled_flag) and the first flag information indicating that the subblock transform is applied to the current block (log2ZoTbWidth or log2ZoTbHeight are derived based on cu_sbt_flag as taught in the residual coding syntax table of page 68).  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/591,431 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application list all the features recited in claims 1-15 of the current Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/589,215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application list all the features recited in claims 1-15 of the current Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2021/0409731) hereinafter “CHEN” in view of Bross et al. “Versatile Video Coding (Draft 6)” JVET-O2001-v6, cited in IDS of 01/28/2022, hereinafter “Bross”.
As per claim 1, CHEN discloses an image decoding method performed by a decoding apparatus, the method comprising: 
receiving a bitstream (fig. 2, Bitstream 201) including residual information and image coding information (paragraph 0027, prediction-related information 110 from an inter-prediction circuitry and/or an intra-prediction circuitry 112, such as video block partition information, motion vectors, a reference picture index, and an intra-prediction mode, are also fed through entropy coding circuitry 106 and saved into a compressed video bitstream 114; see also paragraph 0063, For an inter-predicted CU with a CBF (cu_cbf) equal to 1, the CU sub-block transform flag (cu_sbt_flag) may be signaled to indicate whether the whole residual block or a sub-part of the residual block is decoded and this coding mode is termed sub-block transform (SBT). When SBT is used for an inter CU, SBT type and SBT position information are further decoded from the bitstream); 
deriving transform coefficients for a current block based on the residual information (fig. 2; paragraph 0030, Inverse quantization circuitry 204 inverse quantizes, i.e., de-quantizes, the quantized transform coefficients provided in the bitstream and decoded by entropy decoding circuitry 202); 
deriving residual samples for the current block based on the transform coefficients (fig. 2; paragraph 0030, Inverse transform circuitry 206 applies an inverse transform, an inverse DCT, an inverse integer transform, or a conceptually similar inverse transform process, to the transform coefficients in order to produce residual blocks in the pixel domain),
deriving prediction samples for the current block (paragraphs 0032-0033); and 
generating a reconstructed picture based on the residual samples and the prediction samples (fig. 2; paragraph 0031, A set of unfiltered reconstructed pixels are obtained by summing the reconstructed prediction residual from inverse transform circuitry 206 and a predictive output generated by the block predictor mechanism, using a summer 214), 
wherein the image coding information includes first flag information related to whether subblock transform for performing transform by partitioning a coding unit is applied to the current block (paragraph 0063, the CU sub-block transform flag (cu_sbt_flag) may be signaled to indicate whether the whole residual block or a sub-part of the residual block is decoded and this coding mode is termed sub-block transform (SBT)), 
However, CHEN does not explicitly disclose wherein the image coding information includes second flag information related to whether or not Multiple Transform Selection (MTS) using a plurality of transform kernels is enabled, and 
wherein the deriving of the transform coefficients comprises deriving a size of a zero-out block related to a region in which a significant transform coefficient exists in the current block based on a value of the second flag information and the first flag information indicating that the subblock transform is applied to the current block.
In the same field of endeavor, Bross discloses wherein image coding information includes second flag information related to whether or not Multiple Transform Selection (MTS) using a plurality of transform kernels is enabled (sps_mts_enabled_flag is part of the image coding information taught in the syntax table of page 36), and 
wherein the deriving of the transform coefficients comprises deriving a size of a zero-out block related to a region in which a significant transform coefficient exists in the current block (deriving log2ZoTbWidth or log2ZoTbHeight as taught in the residual coding syntax table of page 68) based on a value of the second flag information (log2ZoTbWidth or log2ZoTbHeight is derived based on tu_mts_idx[x0][y0] as taught in the residual coding syntax table of page 68; in addition, tu_mts_idx[x0][y0] is derived based on sps_explicit_mts_inter_enabled_flag or sps_explicit_mts_intra_enabled_flag as shown in the syntax table of page 67, wherein said sps_explicit_mts_inter_enabled_flag and sps_explicit_mts_intra_enabled_flag are based on sps_mts_enabled_flag as shown in the syntax table of page 36.  Therefore, the derivation of log2ZoTbWidth or log2ZoTbHeight is based on sps_mts_enabled_flag) and the first flag information indicating that the subblock transform is applied to the current block (log2ZoTbWidth or log2ZoTbHeight are derived based on cu_sbt_flag as taught in the residual coding syntax table of page 68).
 CHEN and Bross are in the same field of endeavor and both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results, such as improving the efficiency of image compression.  
As per claim 2, Bross discloses wherein a width or a height of the zero-out block is equal to 16 (log2ZoTbWidth=4 or log2ZoTbHeight=4 as taught in the residual coding syntax table of page 68) based on the second flag information indicating that the MTS is enabled (if (tu_mts_idx[x0][y0]>0… log2ZoTbWidth=4…log2ZoTbHeight=4, wherein tu_mts_idx[x0][y0] is derived based on sps_explicit_mts_inter_enabled_flag or sps_explicit_mts_intra_enabled_flag as shown in the syntax table of page 67, wherein said sps_explicit_mts_inter_enabled_flag and sps_explicit_mts_intra_enabled_flag are based on sps_mts_enabled_flag being enabled as shown in the syntax table of page 36.  Therefore, log2ZoTbWidth=4 or log2ZoTbHeight=4 is based on sps_mts_enabled_flag being enabled; see also page 265, lines 27- page 266 line 12, equations 8-939 and 8-940), and wherein the width or the height of the zero-out block is equal to or less than 32 based on the second flag information indicating that the MTS is not enabled (page 265, lines 27- page 266 line 12, see equations 8-939 and 8-940). Similar motivation of claim 1 is applied for claim 3. 
As per claim 3, Bross discloses wherein the first flag information is signaled at a coding unit level (cu_sbt_flag is signaled at the level of coding unit as shown in table 7.3.8.5 of coding unit syntax in page 62 and table 9-4 in page 331). Similar motivation of claim 1 is applied for claim 3. 
As per claim 4, Bross discloses wherein the second flag information is signaled at a sequence parameter set level (sps_mts_enabled_flag taught in table 7.3.2.3 of Sequence parameter set RBSP syntax in page 36). Similar motivation of claim 1 is applied to claim 3. 
As per claim 5, Bross discloses wherein based on a height of a partitioned subblock being less than 64 and a width of the subblock being 32, a width of the zero-out block is set to 16, and wherein based on the width of the subblock being less than 64 and the height of the subblock being 32, a height of the zero-out block is set to 16 (see 8-939 and 8-940 in page 266). Same motivation of claim 2 is applied to claim 3. 
As per claim 6, CHEN discloses the image decoding method of claim 1, wherein the transform kernels are derived based on a partition direction of the current block and a position of a subblock to which a transform is applied (paragraphs 0063-0064).  
As per claim 7, CHEN discloses the image decoding method of claim 1, wherein the zero-out block is derived for a luma component of the current block (paragraph 0066).  

As per claims 8-14, the claims are related to an encoding method opposite to the decoding method of claims 1-7; therefore, arguments analogous to those applied for claims 1-7 are applicable for claims 8-14. In addition, see (fig. 1 and paragraphs 0026-0029) of CHEN regarding teaching an encoding method opposite to the decoding method of claims 8-14.
As per claim 15, the claim is related to an encoding method opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 15. In addition, see (paragraphs 0168-0169) of CHEN regarding using a computer readable medium. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (WO 2020/130730)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482